UNITED STATES DEPARTMENT OF STATE

BUREAU OF POLITICAL-MILITARY AFFAIRS

WASHINGTON, D.C. 20520

 

 

In the Matter of:

 

Intersil Corporation,

 

A Delaware Corporation, 

 

Respondent.

 

 

CONSENT AGREEMENT

 

WHEREAS, the Office  of Defense Trade Controls Compliance, Bureau of
Political-Military Affairs, U.S. Department of State (“Department”) has notified
Intersil Corporation, including its operating divisions, subsidiaries, and
business units (collectively “Respondent”) of its intent to institute an
administrative proceeding pursuant to Section 38 of the Arms Export Control Act,
as Amended (“AECA”) (22 U.S.C. § 2778), and its implementing regulations, the
International Traffic in Arms Regulations (“ITAR”) (22 CFR Parts 120-130);

 

WHEREAS, the Department acknowledges that Respondent described these matters in
a voluntary disclosure submitted to the Department, and cooperated with the
Department’s review of this matter;

 

WHEREAS,  the  Department  acknowledges  that Respondent implemented, and
continues to implement, AECA and ITAR compliance
measures,  including  certain  measures remedial  to  the violations contained
in the Proposed Charging Letter;

 

WHEREAS, Respondent has reviewed the Proposed Charging Letter and this Consent
Agreement, fully understands these documents, and enters into this Consent
Agreement voluntarily and with full knowledge of its rights;

 

WHEREAS, Respondent, without admitting or denying the allegations, wishes to
settle and dispose of all potential civil charges, penalties, and sanctions
arising from the Proposed Charging Letter, and from the facts disclosed in
writing to the Department, by entering into this Consent Agreement;

 

WHEREAS, Respondent agrees that this Consent Agreement will remain in effect for
a period of two (2) years, subject to the terms and conditions set forth below;

 

WHEREAS, Respondent agrees that if the Department finds that this Consent
Agreement was negotiated based on Respondent’s knowingly providing materially
false or misleading information to the Department, the Department may revoke
this Consent Agreement and the related administrative order (“Order”), and bring
additional civil charges against Respondent.  Additionally, Respondent
understands that a violation of this Consent Agreement is considered a violation
of the Order; and

 

WHEREAS, the Department and Respondent agree to be bound by this Consent
Agreement and the Order to be entered by the Assistant Secretary of State for
Political-Military Affairs.

 

Now, WHEREFORE, the Department and Respondent agree as follows:

 

Parties

 

(1) The Parties to this Consent Agreement are the Department and Respondent,
including Respondent’s operating divisions, subsidiaries, and business
units, and their assignees and successors, and in the event of reorganization or
merger, the terms of this agreement will follow and apply to all affected
entities or units. 

 





--------------------------------------------------------------------------------

 

-  2  -

 

Jurisdiction

 

(2) The Department has jurisdiction over Respondent under the AECA and the ITAR
in connection with the matters identified in the Proposed Charging Letter.  The
Department notes that a number of items at issue in this matter are expected to
become subject to the jurisdiction of the Export Administration Regulations, 15
CFR Part 730, et seq. (“EAR”), following the implementation of proposed rules
under the President’s Export Control Reform (“ECR”) Initiative.  To the extent
any of Intersil’s ITAR-controlled products become subject to the EAR as a result
of ECR, the remedial measures described below may be applied, in part, to the
implementation of ECR and transition of products from the ITAR to EAR.

 

General Remedial Measures

 

(3) Respondent, reflecting its commitment to conduct its business in full
compliance with the AECA and the ITAR, and to ensure, in particular, that there
are no unauthorized exports, re-exports or retransfers, and/or temporary imports
of ITAR-controlled defense articles or technical data, or provision of defense
services or brokering thereof, agrees to implement the following remedial
measures and such additional measures as may be mutually agreed upon by
Respondent and the Director, Office of Defense Trade Controls Compliance
(“DTCC”), and agrees further that these measures will remain in effect for two
(2) years, subject to the terms and conditions below, as part of this Consent
Agreement entered into with the Department. 

 

(4) Further, Respondent agrees that these measures will be incorporated into any
future Respondent business acquisitions that are involved in the design,
manufacture, sale, export, or brokering of ITAR-controlled defense articles,
technical data and defense services within six (6) months of that acquisition,
unless the Director, DTCC approves an exception to this requirement.

 

(5) Further, if Respondent sells any of its operating divisions, subsidiaries,
or business units that are engaged in ITAR-regulated activities, or is a party
to a corporate merger, Respondent agrees to notify DTCC sixty (60) days prior to
such sale or merger, and further to notify the purchaser or merging party in
writing, and to require the purchaser or merging party to acknowledge in
writing, prior to the sale or merger that the purchaser or merging party will be
bound by the terms and conditions of this Consent Agreement, unless the
Director, DTCC approves an exception to this requirement. 

 

(6) Respondent acknowledges and accepts its obligation to maintain effective
export control oversight, infrastructure, policies, and procedures for its AECA
and ITAR-regulated activities.

 

(7) Under this Consent Agreement, Respondent shall ensure that adequate
resources are dedicated to ITAR compliance throughout the Respondent’s
ITAR-regulated operating divisions, subsidiaries, and business
units.  Respondent will establish policies and procedures for all Respondent
employees with responsibility for AECA and ITAR compliance to address lines of
authority, staffing increases, performance evaluations, career paths,
promotions, and compensation.

 

(8) Within one hundred-twenty (120) days of the date of the Order, Respondent,
in coordination with the Internal Special Compliance Official (“ISCO”) for
Consent Agreement Compliance and Oversight, will conduct an internal review of
AECA and ITAR compliance resources throughout its ITAR-regulated business units
and establish the necessary actions to ensure that sufficient resources are
dedicated to compliance, including the use of additional resources from
compliance cross-trained employees on a part time basis when needed.

 

(9) Respondent will provide to the Director, DTCC within six (6) months from the
date of the Order, and then semi-annually thereafter, status reports (See
Paragraph 10(l)(3)(ii) below), by ITAR-regulated operating divisions,
subsidiaries, and business units on ITAR compliance program enhancements and
resource levels and their effect on ensuring ITAR compliance. Respondent shall
provide AECA and ITAR compliance oversight and ensure that best practices
learned are implemented throughout all of its ITAR-regulated businesses.

 

Official Designated for Consent Agreement Compliance and Oversight

 

(10) Respondent shall appoint, in consultation with and at the approval of the
Director, DTCC, a qualified individual to serve as the ISCO.  The authorities,
term, and responsibilities of the ISCO are described below:

 



--------------------------------------------------------------------------------

 

-  3  -

 

(a) Appointment:    Respondent shall nominate for the position of ISCO a person
employed by Respondent to serve as the ISCO within sixty (60) days from the date
of the Order, and the nomination shall be subject to the written approval of the
Director, DTCC.  Director, DTCC, will provide approval or non-concurrence to
Respondent within fifteen (15) days from receipt of nomination.  Should the
Director, DTCC, disapprove Respondent’s nominee for ISCO, Respondent’s General
Counsel shall serve in that position until such time as an ISCO is
approved.  Respondent shall have thirty (30) days to nominate an alternate ISCO
for the Director, DTCC’s consideration.  The date of approval by the Director,
DTCC, of a nominee for ISCO shall be the date of appointment.

 

(b) Authorities:  Within fifteen (15) days of appointment of an ISCO, Respondent
shall empower him or her with a written delegation of authority and statement of
work, approved by DTCC, to permit him or her to monitor, oversee, and promote
Respondent’s AECA and ITAR compliance with the terms of this Consent Agreement
in a manner consistent with the purpose of this Consent Agreement and the Order,
its specific terms and conditions, and other activities subject to the ITAR and
the AECA.  The ISCO shall report directly to Respondent’s General Counsel and
the Director, DTCC, as set forth herein.  The ISCO shall perform his/her duties
in consultation with DTCC.  

 

(c) The ISCO shall serve for the duration of the Consent Agreement.  If for any
reason the appointed ISCO is unable to serve the full period of his or her
appointment, or temporarily is unable to carry out the responsibilities
described herein for greater than thirty (30) days, or if the Director, DTCC and
Respondent’s Senior Vice President and General Counsel agree that the appointee
shall be removed as ISCO for failure or inability to satisfactorily perform his
or her duties, Respondent shall recommend a qualified successor to the Director,
DTCC.  Such recommendation shall be made at least thirty (30) days in advance of
a new appointment, unless a shorter period is agreed to by the Director,
DTCC.  The Director, DTCC will provide approval or non-concurrence to Respondent
within fifteen (15) days.  If a successor is not appointed within forty-five
(45) days of the termination or removal of the appointed ISCO, this Consent
Agreement will be extended for the period of time equal to the period of time
Respondent was without an approved appointed official.  If the ISCO for any
reason is unable to carry out the responsibilities described herein on a
temporary basis, not to exceed thirty (30) days, then Respondent’s General
Counsel shall assume the duties and authorities of the ISCO in the interim.  The
written delegation of authority and statement of work described in Paragraph
(10)(b) above shall make provision for this event.

 

(d) The ISCO may also be requested to perform additional export oversight,
monitoring, and coordination of activities as agreed to by the Respondent and
the Director, DTCC.

 

(e) In fulfilling the responsibilities set forth in this Consent Agreement, the
ISCO may, at his or her sole discretion, present any export compliance-related
issue directly to any or all among Respondent’s President, General Counsel, and
the Director, DTCC. 

 

(f) The Respondent’s General Counsel will brief the Board of Directors at least
annually concerning any findings and recommendations by the ISCO, Respondent’s
response and implementation of the same, and the status of AECA and ITAR
compliance generally within Respondent.

 

(g) Respondent’s Chief Executive Officer (“CEO”), the CEO’s designee, or
Respondent’s General Counsel shall notify the Board of Directors of the
appointment of the ISCO.  Such notification shall include a description of the
powers, duties, authorities, and responsibilities of the ISCO.  Respondent shall
post this notice on Respondent’s internal website for the duration of this
Consent Agreement.

 

(h) With the understanding that nothing in this Consent Agreement shall be
interpreted to compel or constitute a waiver of applicable attorney-client or
work product protections, the ISCO shall have full and complete access to all
personnel, books, records, documents, audits, reports, facilities and technical
information relating to compliance with this Consent Agreement and the Order,
and to all Department licenses or other written approvals, and Respondent’s
guidance relating to the export of defense articles, including technical data,
and defense services. 

 

(i) Respondent shall cooperate with all reasonable requests of the ISCO and
shall take no action to interfere with or impede the ability of the ISCO to
monitor Respondent’s compliance with this Consent Agreement, the Order, and the
AECA and the ITAR, or to carry out other responsibilities of the ISCO set forth
in this Consent Agreement.  The ISCO shall notify DTCC in writing with copy to
Respondent whenever the ISCO encounters any difficulties in exercising the
duties and responsibilities assigned under this Consent Agreement.

 



--------------------------------------------------------------------------------

 

-  4  -

 

(j) The ISCO shall, with the approval of the Director, DTCC and the concurrence
of Respondent, have the authority to employ in a support capacity at the expense
of Respondent, such assistants and other professional staff as are reasonably
necessary for the ISCO to carry out his or her duties and responsibilities.

 

(k) The Director, DTCC shall on his or her own initiative or at the request of
the ISCO issue such guidance as may be necessary or appropriate to help ensure
strict compliance with the AECA and ITAR, and the terms and conditions of
authorizations DDTC has provided to Respondent.

 

(l) Responsibilities:  The ISCO shall have three (3) principal areas of
responsibility regarding the future conduct of Respondent:

 

(1) Policy and Procedures: The ISCO shall monitor Respondent’s AECA and ITAR
compliance program with specific attention to the following areas and those
associated with the offenses alleged in the Proposed Charging Letter:

 

(i) Policies and procedures for the identification and classification of ITAR
defense articles and defense services;

 

(ii) Policies and procedures for the identification of ITAR technical data, to
include the use of derivative drawings or derivative technical data;

 

(iii) Policies and procedures for the export, re-exports, retransfers, and
temporary imports of, and use of exemptions for, defense articles, including
technical data, and defense services;

 

(iv) Policies and procedures for tracking and recordkeeping of exports,
re-exports, retransfers, temporary imports, and use of exemptions for defense
articles, including technical data, and defense services;

 

(v) Policies and procedures for informing domestic customers that Department
authorization is required for any export from the United States of defense
articles, including technical data.

 

(vi) Policies and procedures for informing foreign customers that Department
authorization is required for any subsequent re-export or retransfer of defense
articles, including technical data;

 

(vii) Policies and procedures for screening potential parties to a Department
license or other written approval, including manufacturers, sources,
freight-forwarders, consignees, intermediate consignees, and end-users, both
foreign and domestic.

 

(viii) Policies and procedures for engaging representatives, consultants, or
distributors, both foreign and domestic, that will be involved with exports and
any subsequent re-exports or retransfers of defense articles, including
technical data;

 

(ix) Policies and procedures for tracking Research and Development work to
ensure that all such work on defense articles, including technical data, is in
compliance with the AECA and ITAR from conception to completion of the project;

 

(x) Policies and procedures for ensuring that exports of classified technical
data and classified defense articles are in full compliance with Section 125.3
of the ITAR;

 

(xi) Policies and procedures for training, as described in Paragraph (12) of
this Consent Agreement;

 

(xii) Policies and procedures for preventing, detecting, and reporting AECA and
ITAR violations;

 

(xiii) Policies and procedures for encouraging Respondent’s employees to report
AECA and ITAR compliance problems without fear of reprisal.  These policies and
procedures should promote the reporting program as a reporting mechanism safe
from reprisals and as a means to document the issue to be looked at,
management’s action, and the result of any action taken by management in
resolving the issue;

 



--------------------------------------------------------------------------------

 

-  5  -

 

(xiv) Policies and procedures for incorporating AECA and ITAR compliance into
Respondent’s management business plans at the senior executive level;

 

(xv) Policies and procedures identified as necessary by the Respondent or ISCO
during the course of this Consent Agreement, as approved by Director, DTCC; and

 

(xvi) Meeting and maintaining adequate AECA and ITAR compliance staffing levels
at all Respondent’s operating divisions, subsidiaries, and business units that
involve ITAR related activities.

 

(2) Specific Duties: The ISCO shall oversee the following specific areas:

 

(i) The Respondent’s implementation of the compliance measures required by this
Consent Agreement;

 

(ii) Respondent’s corporate oversight of ITAR compliance for performance of its
responsibilities under this Consent Agreement and the Order in a timely and
satisfactory manner;

 

(iii) The expenditures of the remedial compliance measures account in
coordination with Respondent’s Chief Financial Officer (“CFO”);

 

(iv) Respondent’s cooperation with and participation in any audit(s) performed
by outside consultants and conducted pursuant to Paragraphs (15) – (17) of this
Consent Agreement;

 

(v) Implementation of policies and procedures encouraging Respondent’s employees
to report AECA and ITAR compliance problems without fear of reprisal; and

 

(vi) Enhancing incorporation of AECA and ITAR compliance into the Respondent’s
management business plans at the senior executive level.

 

 

(3) Reporting: The ISCO is responsible for the following reporting requirements:

 

(i) Tracking, evaluating, and reporting on Respondent’s review of AECA and ITAR
violations and compliance resources; 

 

(ii) Providing to the Director, DTCC and Respondent’s CEO and General Counsel
six (6) months from the date of the Order, and then semi-annually thereafter,
status reports on AECA and ITAR compliance program enhancements and resource
levels and their impact on or benefit to ensuring AECA and ITAR
compliance.  These reports shall also include information regarding Respondent’s
compliance with this Consent  Agreement; findings, conclusions, and
recommendations necessary to ensure AECA and ITAR compliance; allocation of
resources towards AECA and ITAR compliance; reporting of licensing and/or
authorization requests, and use of ITAR exemptions, during the period; and a
reporting of implementation of  recommendations from previous reports.  These
reports may, in a separate annex, also include any relevant comments or input by
Respondent.  Any such reports shall not affect Respondent’s use of the Voluntary
Disclosure procedures set forth in Section 127.12 of the ITAR and any benefits
gained therefrom. 

 

(iii) Respondent shall provide AECA and ITAR compliance oversight throughout
Respondent  to ensure that best practices learned are implemented throughout all
of its AECA and ITAR regulated businesses; and

   

(iv) Ensuring the provision of a yearly accounting report as described in
Paragraph (18) below certified as correct by the CFO of these expenditures to
Respondent’s General Counsel and/or other appropriate senior official, if any,
and the Director, DTCC.

 





--------------------------------------------------------------------------------

 

-  6  -

 

Ombudsman Program

 

(11) Respondent will promote and publicize the availability of Respondent’s
program for reporting violations of the AECA and the ITAR to ensure that
violations may be readily reported via this channel, without fear of
recrimination or retaliation.  Complaints or concerns about matters involving
compliance with the AECA and the ITAR will be reported to the General Counsel
and the ISCO.  The General Counsel will be responsible for resolving such
matters.  If the General Counsel is the subject of the complaint or concern
involving the AECA and the ITAR, the matter will be referred to the CEO for
resolution.  The General Counsel shall submit to the Board of Directors a
semi-annual report assessing the effectiveness of the reporting program relating
to export matters, and will provide a copy to the Director, DTCC. 

 

Strengthened Compliance Policies, Procedures, and Training

 

(12) Within twelve (12) months of the date of the Order, Respondent will have
instituted strengthened corporate export compliance procedures focused
principally on Respondent’s business operations such that: (a) all Respondent
employees engaged in AECA and ITAR regulated activities are familiar with the
AECA and the ITAR, and their own and Respondent’s responsibilities thereunder;
(b) all persons responsible for supervising those employees, including senior
managers of those units, are knowledgeable about the underlying policies and
principles of the AECA and the ITAR; and (c) there are records indicating the
names of employees, trainers, and level and area of training received.

 

Automated Export Compliance System

 

(13) Respondent agrees to implement a comprehensive automated export compliance
system to strengthen Respondent’s internal controls for ensuring compliance with
the AECA and the ITAR.  Respondent will provide to DTCC an update outlining the
status of Respondent’s automated export compliance system.  This system will
track the decision process from the initiation of a request for potential export
authorization or clarification of an existing authorization to its conclusion
that will reflect Respondent’s ability to oversee and monitor export
activity.  This system will cover the initial identification of all technical
data and technical assistance in any form proposed to be disclosed to any
foreign persons and will be accessible to DTCC upon request.  Respondent
understands that DTCC may, in its sole discretion, not authorize use
of exemptions for shipments of unclassified technical data in furtherance of a
technical assistance agreement, and that DDTC may exercise this authority
pending the institution of this system.  Respondent will ensure the use of a
means of alerting users to the AECA and ITAR requirements on electronic
transmissions of ITAR technical data.  This alert system will include a login
banner that is displayed when any employee logs onto the system, which will
describe AECA and ITAR requirements and offer contact information for anyone who
has further questions.  In order to prevent unintentional or accidental
transmissions to unauthorized recipients, Respondent will also provide training
to all employees to ensure that any type of electronic transmissions of
ITAR-controlled technical data are sent in accordance with Respondent’s export
compliance policies and procedures.

 

Classification Review

 

(14) Respondent shall review and verify the export control jurisdiction of all
items Respondent produces and/or offers for export.  Respondent shall conclude
the jurisdiction review no later than twelve (12) months after the date of the
Order.

 

Audit

 

(15)  Two (2) audits will be performed during the term of the Consent
Agreement.  Respondent shall have the first audit conducted by an outside
consultant with expertise in AECA and ITAR matters, approved by the Director,
DTCC.  The first audit shall provide a thorough assessment of the effectiveness
of Respondent’s implementation of all measures set forth in this Consent
Agreement with focus on those actions undertaken to address the compliance
problems identified in the Proposed Charging Letter, the policies, procedures,
and training established by Respondent, and such other areas as may be
identified by the ISCO or the Director, DTCC.  Additionally, the first audit
will assess the overall effectiveness of Respondent’s ITAR compliance programs.

 

(16) Within six (6) months after the date of the Order, a draft audit plan for
the first audit will be submitted to the Director, DTCC for review and
comment.  Within twelve (12) months after the date of the Order, the first audit
will be completed and a written report produced containing recommendations for
improvements with respect to Consent Agreement measures, or compliance with the
AECA and the ITAR more generally.  The report will be submitted by Respondent to
the Director, DTCC along with Respondent’s plan on how it will address those
recommendations. 

 

(17) Subsequently, Respondent shall have conducted by the outside consultant a
second audit to confirm whether Respondent addressed the compliance
recommendations from the initial audit report.  Within eighteen (18) months
after the date of the



--------------------------------------------------------------------------------

 

-  7  -

 

Order, a draft audit plan for the second audit will be submitted to the
Director, DTCC for review and comment.  Within twenty-one (21) months after the
date of the Order, the second audit will be completed, and a written report
produced confirming whether Respondent addressed the compliance recommendations
from the initial audit report as well as his or her recommendations where there
were deficiencies.  The report will be submitted by Respondent to the Director,
DTCC along with Respondent’s plan on how it will address those
recommendations.  

 

Penalty

 

(18) Respondent shall pay in fines and in remedial compliance measures an
aggregate civil penalty of ten million dollars ($10,000,000) in complete
settlement of alleged civil violations pursuant to Section 38 of the AECA and
the ITAR, as set forth in the Proposed Charging Letter.  Respondent agrees to
waive its rights to raise the defense of Statute of Limitations with regard to
the collection of the civil penalty imposed by this Consent Agreement, and that
the Statute of Limitations shall be tolled until the last payment is
made.  Respondent also agrees that such civil penalty shall be a
nondischargeable debt in accordance with Section 523(a)(7) of the Federal
Bankruptcy Code. 

 

The civil penalty shall be payable as follows:

 

(a) Six million dollars ($6,000,000) shall be paid through two (2) installments
as follows:

 

(1) Three million dollars ($3,000,000) is to be paid within ten (10) days from
the date of the Order.

 

(2) Three million dollars ($3,000,000) is to be paid on the first anniversary of
the date of the Order. 

 

(3) The Department and Respondent agree that no interest shall accrue or be due
on the unpaid portion of the civil penalty if timely payments are made as set
forth in Paragraphs (18)(a)(1) and (18)(a)(2) above.

 

(b) The remaining penalty of four million dollars ($4,000,000) is hereby
assessed for remedial compliance measures and this amount will be suspended on
the condition that this amount, as determined by DTCC as set forth in Paragraph
(18)(c) below: (1) has been applied by Respondent to self-initiated, pre-Consent
Agreement remedial compliance measures within the twenty-four (24) month period
prior to the date of the Order; and/or (2) will be applied to Consent
Agreement-authorized remedial compliance costs over the term of this Consent
Agreement for the purpose of defraying a portion of the costs associated with
the remedial compliance measures specified in this Consent Agreement.    

 

(c) In accordance with Paragraph (18)(b) above, Respondent’s CFO in consultation
with the ISCO, will conduct a review of Respondent’s expenditures for the
compliance measures referenced in Paragraph (18)(b) above, and provide the
results of the review, no later than six (6) months from the date of the Order,
certified as correct by the CFO, to DTCC.  DTCC will determine from that review
if the expenditures claimed by Respondent to date were spent for self-initiated,
pre-Consent Agreement remedial compliance measures or Consent
Agreement-authorized remedial compliance costs.  To the extent that DTCC
determines that expenditures claimed or any portion thereof were utilized for
self-initiated, pre-Consent Agreement remedial compliance measures or Consent
Agreement-authorized remedial compliance costs, that amount will be credited
against the suspended penalty amounts outlined in Paragraph (18)(b) above. 

 

(d) Respondent’s CFO in consultation with the ISCO will provide to DTCC no later
than twelve (12) months from the date of this Consent Agreement, and then one
(1) month prior to the second anniversary of the Order, for verification and
approval an itemized accounting, certified as correct by the CFO, of all Consent
Agreement-authorized remedial compliance costs, to include those expenditures
claimed against suspended penalties, showing specifics of how money was used to
strengthen compliance within the terms of the Consent Agreement.  To the extent
that DTCC determines that expenditures claimed or any portion thereof were
utilized for Consent Agreement-authorized remedial compliance costs, that amount
will be credited against the suspended penalty amount outlined in Paragraph
(18)(b) above.    

 

(e) Any remaining portion of the suspended penalty unutilized at the conclusion
of the term of the Consent Agreement will no longer be suspended and shall be
paid within thirty (30) days.

 

(19) From the date of the Order, Respondent is precluded from applying any
portion of the ten million dollar ($10,000,000) penalty set forth in
Paragraph (18) above as costs in any contract with any agency of the U.S.
Government or any other contract where the result would be the application of
any portion of the penalty as costs in any contract with any agency of the U.S.
Government.  Respondent agrees and shall certify in each written accounting
report that the penalty, or any portion thereof: (a)  will be treated as
expressly unallowable costs under the Federal Acquisition Regulations; (b) will
not be recovered or sought



--------------------------------------------------------------------------------

 

-  8  -

 

to be recovered as allowable costs, either directly or indirectly under any
federal prime contract, grant or subcontract; and (c) will not be taken as a
federal tax deduction for any year following the date of the Order.  In the
event Respondent violates these prohibitions, the Department will deem it a
“failure to apply funds appropriately for the required purpose.”

 

(20) Any failure to apply funds appropriately for the required purpose, or to
provide a satisfactory accounting, shall result in a lifting of the suspension,
in which case Respondent shall be required to pay immediately to the Department
the amount of the suspended portion of the penalty, less any amounts the
Department deems to have been properly applied and accounted for expenditures in
compliance with this Consent Agreement.

 

Defense Articles and Defense Services

 

(21) Respondent, its operating divisions, subsidiaries, and business units
acknowledge and accept the authority of the Department to designate what is a
defense article, including technical data, and that the ITAR requires written
authorization before such articles are exported, regardless of whether the
underlying defense article is used in a commercial system or
product.  Respondent further acknowledges that the Commodity Jurisdiction (“CJ”)
process, set forth in Section 120.4 of the ITAR, is the only official mechanism
by which questions regarding jurisdiction and categorization may be
addressed.  Respondent, its operating divisions, subsidiaries, and business
units acknowledge and accept that (1) the definition of “defense services” in
the ITAR is well established and clearly understood by them as setting out
responsibilities and requirements which are binding as a matter of law and
regulation on them; (2) the furnishing of defense services to foreign persons –
regardless of whether the underlying defense article(s) is of U.S. or foreign
origin – is appropriately subject to the Department’s control under the ITAR,
even when no technical data is involved (e.g., all the information relied upon
in furnishing defense services to a foreign government or foreign person is in
the public domain); (3) the law and regulations governing “defense services” and
proposals to foreign persons are sufficiently clear and specific as to be
enforceable by the U.S. Government on criminal and civil grounds; and (4)
Respondent is responsible and obligated as a matter of law and regulation to
comply with the requirements of such laws and regulations as they pertain to
“defense services” and related matters.





--------------------------------------------------------------------------------

 

-  9  -

 

Debarment    

 

(22) Respondent has acknowledged the seriousness of the violations cited in the
Proposed Charging Letter.  Respondent has cooperated with the Department’s
review, expressed regret for these activities and taken steps to improve its
compliance programs.  Respondent has also undertaken to make amends by paying a
cash penalty and implementing the significant additional remedial compliance
actions specified in this Consent Agreement.  For these reasons, the Department
has determined not to impose an administrative debarment of Respondent based on
the civil charges in the Proposed Charging Letter at this time.  The Department
reserves all rights to impose additional sanctions, including debarment under
the ITAR, against Respondent, any operating division, subsidiary, or business
unit, or other affiliate over which Respondent exercises control, if it does not
fulfill the provisions of the Consent Agreement or is responsible for other
compliance or law enforcement issues under the AECA, or under other statutes
enumerated in Section 120.27 of the ITAR.

 

Material Facts in a Commodity Jurisdiction Request

 

(23) Respondent acknowledges that the CJ process under Section 120.4 of the ITAR
is the mechanism for resolving questions as to whether an item is a defense
article subject to the Department’s jurisdiction under the ITAR.  Respondent
further acknowledges that the incorporation of a defense article into an item
subject to a CJ request is a material fact within the meaning of Section 127.2
of the ITAR, which must be disclosed in the CJ request, and that such request
and any related documents are export control documents under the ITAR.

 

Legal Department Support

 

(24) Within thirty (30) days of the date of the Order, Respondent’s General
Counsel’s office will provide support in all operating divisions, subsidiaries,
and business units for all matters involving the AECA and the ITAR.  This
support will be structured to achieve Respondent’s consistent application of the
AECA and the ITAR by Respondent.  Additionally, Respondent’s General Counsel’s
office shall ensure that in each operating division, subsidiary, and business
unit appropriate legal support is made available as necessary to the principal
personnel responsible for compliance with the AECA and the ITAR, and appropriate
legal support is performed in each business unit with respect to such matters.

 

On‑site Reviews by the Department

 

(25) For the purpose of assessing compliance with the provisions of the AECA,
the ITAR, and future Department licenses and other authorizations, Respondent
agrees to arrange and facilitate, with minimum advance notice, on‑site reviews
by the Department while this Consent Agreement remains in effect.

 

Understandings

 

(26) No agreement, understanding, representation, or interpretation not
contained in this Consent Agreement may be used to vary or otherwise affect the
terms of this Consent Agreement or the Order, when entered, nor shall this
Consent Agreement serve to bind, constrain, or otherwise limit any action by any
other agency or department of the U.S. Government with respect to the facts and
circumstances addressed in the Proposed Charging Letter. Respondent acknowledges
and accepts that there is no understanding expressed or implied through this
Consent Agreement with respect to a final decision by the Department of State
concerning export licenses or other U.S. Government authorizations.  

(27) Respondent acknowledges the nature and seriousness of the offenses charged
in the Proposed Charging Letter, including the potential risk of harm to the
security and foreign policy interests of the United States.  If this Consent
Agreement is not approved pursuant to an Order entered by the Assistant
Secretary for Political-Military Affairs, the Department and Respondent agree
that they may not use this Consent Agreement in any administrative or judicial
proceeding, and that the parties shall not be bound by the terms contained in
this Consent Agreement. 

 

(28) The Department agrees that, upon signing of the Order, this Consent
Agreement resolves with respect to Respondent the civil penalties or
administrative sanctions with respect to civil violations of Section 38 of the
AECA or the ITAR arising from facts Respondent has disclosed in writing to the
Department in its voluntary disclosure assigned DTCC Case Number(s): 10-0001575,
or that have been identified in the Proposed Charging Letter.

 





--------------------------------------------------------------------------------

 

-  10  -

 

Waiver

 

(29) Respondent waives, upon the signing of the Order, all rights to seek any
further steps in this matter, including an administrative hearing pursuant to
Part 128 of the ITAR.  Respondent also waives any such rights with respect to
any additional monetary penalty assessed by the Director, DTCC in connection
with an alleged material violation of this Consent Agreement (any such
additional monetary penalty imposed will be limited to one million dollars
($1,000,000)) except as follows: In the event that the Director, DTCC determines
that Respondent has materially violated this Consent Agreement and imposes such
additional monetary penalty, and Respondent disputes such determination,
Respondent may appeal such determination to the Assistant Secretary for
Political-Military Affairs, and the decision of the Assistant Secretary for
Political-Military Affairs shall be the final determination in the matter, which
may not be appealed.  Respondents also agree that any such additional monetary
penalty shall be nondischargeable under Section 523(a)(7) of the Federal
Bankruptcy Code, and subject to the conditions of Paragraph (18)
above.  Respondent also waives the right to contest the validity of this Consent
Agreement or the Order, including in any action that may be brought for the
enforcement of any civil fine, penalty, or forfeiture in connection with this
Consent Agreement or Order.

 

Certification

 

(30) Three (3) months prior to the second anniversary of the date of the Order,
Respondent shall submit to the Director, DTCC a written certification as to
whether all aspects of this Consent Agreement have been implemented and
Respondent’s export compliance program has been assessed, and whether
Respondent’s export compliance program is adequate to identify, prevent, detect,
correct, and report violations of the AECA and the ITAR.    The Consent
Agreement shall remain in force beyond the two (2) year term until such
certification is submitted and the Director, DTCC determines, based on this
certification and other factors, that all compliance measures set forth in this
Consent Agreement have been implemented, and that Respondent’s ITAR compliance
program appears to be adequate to identify, prevent, detect, correct, and report
violations of the AECA and the ITAR. 

 

Documents to be Made Public

 

(31) Respondent understands that the Department will make this Consent
Agreement, the Proposed Charging Letter, and the Order, when entered, available
to the public.

 





--------------------------------------------------------------------------------

 

-  11  -

 



When Order Becomes Effective

 

(32) This Consent Agreement shall become binding on the Department only when the
Assistant Secretary for Political-Military Affairs approves it by entering the
Order, which will have the same force and effect as a decision and Order issued
after a full administrative hearing on the record.

 

 

 

 

 

U.S. Department of State

 

 

 

 

 

 

 

/s/ Puneet Talwar

 

6/16/2014

 

Puneet Talwar

 

Date

 

Assistant Secretary for

 

 

 

Political-Military Affairs

 

 

 

 

 

 

 

 

 

Intersil Corporation

 

 

 

 

 

 

 

/s/ Thomas C. Tokos

 

6/10/2014

 

Thomas C. Tokos

 

Date

 

Senior Vice President &

 

 

 

General Counsel

 

 

 

 



--------------------------------------------------------------------------------